Citation Nr: 0842895	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

3.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  

4.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  He was awarded the Combat Infantryman's Badge. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2006 
(PTSD) and June 2007 (bilateral hearing loss) by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in October 2008, and a 
transcript of this hearing is of record.  

Although the RO essentially re-adjudicated and denied 
entitlement to service connection for bilateral hearing loss 
in January 2002 on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

As part of the above-mentioned June 2007 rating decision, 
service connection was denied for prostate cancer.  Also, a 
rating in excess of 10 percent was denied for the veteran's 
service-connected tinnitus disorder.  The veteran was 
notified of this decision in June 2007.  He expressed his 
disagreement with these decisions in October 2007.  See VA 
Form 21-4138.  The timely filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408- 410 (1995).  While a statement of the case 
(SOC) was issued in January 2008, it did not address either 
of these two matters.  38 C.F.R. § 19.26 (2007).  The Board 
is, therefore, obligated to remand these issues.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to increased ratings for PTSD and 
tinnitus, currently evaluated as 30 and 10 percent disabling, 
respectively, and entitlement to service connection for 
prostate cancer are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
hearing loss was last finally denied in a January 2002 rating 
decision.  The RO provided notice of this action in January 
2002, but a timely appeal was not perfected.  

2.  The evidence added to the record since the January 2002 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss (i.e., nexus to service), and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed January 2002 rating decision denying 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

	Duty to Notify

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the veteran with notice as 
required by Kent in pre and post-adjudication letters, dated 
in August 2006.  The letter informed the veteran that he 
needed to show new and material evidence to reopen his 
previously denied claim for bilateral hearing loss.  The 
August 2006 letter also generally notified of the types of 
evidence VA would assist him in obtaining, and the letter 
advised that he should send information or evidence relevant 
to the claim to VA.  In addition, the RO provided notice of 
the law and governing regulations, notice of the reasons for 
the determination made regarding the claim, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

The appellant has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous January 2002 denial.  This 
is true, even though the August 2006 letter referred to a 
final RO decision dated in February 1997, rather than the 
last final decision dated in January 2002.  Any error in the 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998

For the reasons above the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via an August 2006 letter, VA 
informed the veteran of the Dingess elements.

	Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his new and material claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the veteran's service and post-service VA and 
private medical records, along with testimony and statements 
of the veteran and his representative, have been obtained and 
associated with the claims files.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.

A VA medical examination was not provided to the veteran in 
conjunction with his previously denied claim for service 
connection for bilateral hearing loss.  An examination is 
not, however, required with regard to a previously denied 
claim until new and material evidence received to reopen the 
claim.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

II.  Laws and Regulations

        Service connection-general criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain enumerated disorders, such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

	Hearing loss-criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

        New and Material evidence-criteria

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

III.  Analysis

By a January 2002 rating action, the RO denied service 
connection for bilateral hearing loss.  That decision was not 
perfected for appeal, and it is, therefore, final.  38 
U.S.C.A. § 7105.  Thus, the claim may not be reopened unless 
new and material evidence is received.  38 U.S.C.A. § 5108.
For evidence to be new and material in this matter, it would 
have to show that the veteran, in fact, currently has 
bilateral hearing loss which began in service, or was caused 
by some event or experience in service.  No evidence received 
since the January 2002 RO decision does so.  In fact, the 
evidence associated with the claims folder after January 
2002, while including medical evidence supportive of a 
finding of current bilateral hearing loss for VA compensation 
purposes, includes no medical evidence that provides a basis 
for linking any currently diagnosed bilateral hearing loss 
disorder to the veteran's period of military service.  
Indeed, the veteran testified before the undersigned that no 
medical professional had ever related his hearing loss to his 
military service.  Further, in January 2008, a VA examiner 
opined, after reviewing the claims files and examining the 
veteran, that the veteran's bilateral hearing loss was not 
related to his military service.  

Thus, none of medical evidence added to the record since the 
January 2002 rating decision relates to a previously 
unestablished fact necessary to substantiate the underlying 
claim for service connection for bilateral hearing loss 
namely, medical evidence relating the appellant's currently 
diagnosed bilateral hearing loss to his period of active 
military service.  This medical evidence also fails to show 
that sensorineural hearing loss was shown to have been 
manifested to a compensable degree within one year of the 
veteran's separation from active military service.  Overall, 
the evidence added to the record since January 2002 does not 
raise a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss; it is not 
new and material, and the claim is not reopened.  

Because veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
for application in this case.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

New and material evidence not having been received, the 
previously denied claim for service connection for bilateral 
hearing loss is not reopened. 
REMAND

At his October 2008 hearing before the undersigned, the 
veteran testified that he has continued to received treatment 
for his PTSD from two VA medical facilities:  (1) VA Medical 
Center (VAMC) in Columbia, South Carolina; (2) VA outpatient 
medical facility in Florence, South Carolina.  (Transcript 
(T.) at pages (pgs.) 10, 11 and 14).  The veteran stated that 
he was last seen for his PTSD about two months earlier 
[August 2008].  Id.  

Review of the claims folder shows that the most recent 
records on file from the above-referenced VA facilities are 
dated through January 2008, and include treatment for 
unrelated disabilities.  Further development to obtain 
pertinent VA records is required.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As noted above, the veteran filed a notice 
of disagreement with the originating agency's June 2007 
rating decision, which, in pertinent part, denied service 
connection for prostate cancer and an increased rating (in 
excess of 10 percent) for the veteran's service-connected 
tinnitus.  As the veteran has not been provided a statement 
of the case in response to the notice of disagreement, a 
remand is required for the issuance of a statement of the 
case on these issues.  Manlincon, supra.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Issue a statement of the case to the 
veteran and his representative on the 
issues of entitlement to service 
connection for prostate cancer and 
entitlement to an increased rating for 
tinnitus, currently evaluated as 10 
percent disabling.  They should also be 
informed of the requirements to perfect 
an appeal with respect to these issues.  
If the veteran perfects an appeal with 
respect to either or both of these 
matters, the RO should ensure that any 
indicated development is completed before 
the case is returned to the Board.
2.  Obtain all treatment records of the 
veteran--not already associated with the 
claims files--for his service-connected 
PTSD from the VAMC in Columbia, South 
Carolina and VA outpatient medical 
facility in Florence, South Carolina, 
dating from January 2008.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The claimant must then 
be given an opportunity to respond.

3.  Thereafter, and following any other 
indicated development, the RO should take 
any additional development deemed 
necessary, to include, but not limited 
to, scheduling the veteran for a VA 
psychiatric examination to determine the 
current nature and extent of the 
appellant's service-connected PTSD.  

If the appeal is denied in any part, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


